IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00200-CR

ANTHONY JAMES HAUK,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 413th District Court
                             Johnson County, Texas
                             Trial Court No. F50285


                          MEMORANDUM OPINION

      Anthony James Hauk appeals from the judgment of conviction and sentence

rendered against him on March 23, 2018. The trial court’s certification of his right of

appeal indicates that the underlying case was a plea-bargain case and that Hauk has no

right of appeal as to punishment issues and also that Hauk has waived his right of appeal

as to guilt/innocence issues. This appeal must therefore be dismissed. See TEX. R. APP.

P. 25.2(d) (“The appeal must be dismissed if a certification that shows the defendant has

the right of appeal has not been made part of the record under these rules.”); Chavez v.
State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (plea bargain); Monreal v. State, 99
S.W.3d 615, 622 (Tex. Crim. App. 2003) (waiver of appeal).

       Notwithstanding that we are dismissing this appeal, Hauk may file a motion for

rehearing with this Court within 15 days after this opinion and judgment are rendered if

he believes this opinion and judgment are erroneously based on inaccurate information

or documents. See TEX. R. APP. P. 49.1. Moreover, if Hauk desires to have the opinion

and judgment of this Court reviewed by filing a petition for discretionary review, that

petition must be filed with the Court of Criminal Appeals within 30 days after either the

day this Court’s judgment is rendered or the day the last timely motion for rehearing is

overruled by this Court. See TEX. R. APP. P. 68.2(a).

       For the reasons stated, this appeal is dismissed.




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 29, 2018
Do not publish
[CR25]




Hauk v. State                                                                      Page 2